Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 2015/0297092) in view of Pelissier (US 2010/0298704).
Regarding claim 1, Irisawa teaches (Figures 1-2 & 31) a photoacoustic image generation apparatus (photoacoustic image generating device 10, [0074]) comprising:
an insert (puncture needle 15, [0075]) of which at least a tip portion is insertable into a subject ([0075]) and which includes a light guide member (light guide member 152, [0076]) that guides light to the tip portion ([0076]) and a photoacoustic wave generation portion (photoacoustic wave generation portion, [0077]) that absorbs the light guided by the light guide member and generates photoacoustic waves ([0077]);
a probe (probe 11, [0074]) that detects the photoacoustic waves generated from the photoacoustic wave generation portion and reflected acoustic waves reflected by transmission of acoustic waves to the subject ([0078]); and
a processor (ultrasonic unit 12, [0079]), wherein the processor is configured to:
generate a photoacoustic image on the basis of the photoacoustic waves ([0081]), generate a reflected acoustic image on the basis of the reflected acoustic waves ([0081]), and detect a position of a tip of the insert included in the photoacoustic image on the basis of the photoacoustic image ([0091]).
However, Irisawa fails to disclose measuring the distance between the tip of the insert and a measurement point.
Pelissier teaches (Figures 3 & 9) measuring a distance between a measurement point (reference position marker 230, [0195]) on the reflected acoustic image and the position of the tip of the insert detected on the image ([0210]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a 
Regarding claim 2, Irisawa in view of Pelissier teach the image generation apparatus according to claim 1, and Pelissier further teaches that the processor is further configured to receive designation of the measurement point on the reflected acoustic image ([0195]).
Paragraph [0195] refers to the reference position marker 230 as being “user-marked”, exemplifying that it is able to be designated by the user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a measurement point as taught by Pelissier into the apparatus taught by Irisawa.  Allowing the operator to set their own target location gives them more freedom over the procedure, and gives them a reference during navigation.
Regarding claim 4, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2, and Pelissier further teaches that the processor is further configured to:
detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure a first distance between the position of the tip of the insert and the designated measurement point ([0210]) and a second distance between the position of the tip of the insert and the feature point ([0210]).
As described in [0192], the reference position can be one of a number of points in the image, satisfying that both a measurement point and a feature point can be present in the image.  Paragraph [0210] states that the distance from the tip and a first, second, or any number of target locations can be determined.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a 
Regarding claim 6, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1, and Pelissier further teaches that the processor is further configured to:
detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure the distance, using the feature point as the measurement point ([0210]).
Regarding claim 19, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1, and Irisawa further teaches that the probe alternately detects the photoacoustic waves and the reflected acoustic waves ([0078]).
Because the probe taught by Irisawa is able to detect both photoacoustic and reflected acoustic waves, it must inherently be able to alternate between detecting waves of the two modalities.
Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Wang (US 2011/0064189).
Regarding claim 3, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2, and Pelissier further teaches that the processor is further configured to receive the designation of the measurement point ([0195]).
However, Irisawa in view of Pelissier fail to disclose that the processor receives designation of the measurement point only in a case that the tip is detected.
Wang teaches designating points in a case that an object is detected (Step 104, [0015]).
Here, Wang teaches selecting points in the same frame in which a needle is present.  Since the point selection can only be carried out once the needle is initialized, this teaches the full scope of the claim.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to select points when an object is detected as 
Regarding claim 5, Irisawa in view of Pelissier, in further view of Wang, teach the photoacoustic image generation apparatus according to claim 3, and Pelissier further teaches that the processor is further configured to:
detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure a first distance between the position of the tip of the insert and the designated measurement point ([0210]) and a second distance between the position of the tip of the insert and the feature point ([0210]).
As described in [0192], the reference position can be one of a number of points in the image, satisfying that both a measurement point and a feature point can be present in the image.  Paragraph [0210] states that the distance from the tip and a first, second, or any number of target locations can be determined.
Claims 7-8, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Hirota (JP 2012/196308).
Regarding claim 7, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by 
Regarding claim 8, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Regarding claim 10, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 4.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Regarding claim 12, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 6.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Claims 13-14, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Hirota, as applied to claims 7-8, 10, & 12, respectively, above, in further view of Whitman (US 2003/0125717).
Regarding claim 13, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 7, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.

However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Regarding claim 16, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 9, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).

Regarding claim 18, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 12, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Wang, as applied to claim 3, above, in further view of Hirota.

However, Irisawa in view of Pelissier, in further view of Wang, fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier, in further view of Wang.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Regarding claim 11, Irisawa in view of Pelissier, in further view of Wang, teach the photoacoustic image generation apparatus according to claim 5.
However, Irisawa in view of Pelissier, in further view of Wang, fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier, in further view of Wang.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Wang, in further view of Hirota, as applied to claims 9 & 11, respectively, above, in further view of Whitman.

However, Irisawa in view of Pelissier in further view of Wang, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Regarding claim 17, Irisawa in view of Pelissier, in further view of Wang, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 11, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier in further view of Wang, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Sakaguchi (US 2010/0104167).
Regarding claim 20, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1, and Pelissier further teaches (Figure 3) that the processor is further configured to display the measured distance (read out 34, [0210]) on a display unit (display, [0211]).
However, Irisawa in view of Pelissier fail to disclose stopping display when the tip is no longer detected.
Sakaguchi teaches stopping display when a feature point is no longer detected (Claim 11).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the position of the tip of the insert as taught by Pelissier as the feature point taught by Sakaguchi.  This would inhibit displaying the distance when one of the measurement points is not detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793         

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793